Citation Nr: 1200970	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-35 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  Stegall violation.

In September 2010, the Board remanded the Veteran's case to obtain the appropriate authorization forms from the Veteran in order to assist him in attempting to obtain a complete record of treatment, including from Dr. W.B., request VA treatment records from September 2007 to the present, and provide a VA examination.  The Veteran was provided an appropriate VA examination in November 2010 and the updated VA treatment records are associated with the claims file.  Stegall v. West, 11 Vet. App. 268 (1998).

However, VA did not send the Veteran any authorization forms so that he may identify private treatment that he has received for his back.  The Veteran did state that Dr. W.B. was retired and he did not know where to request the records.  However, in the December 2011 informal hearing presentation, the Veteran's representative explained that the Veteran mentioned current treatment at a Research hospital during the November 2010 VA examination and that a remand was necessary to obtain these records.  If the ordered action in a remand is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the Veteran was not provided the appropriate authorization forms to identify private medical treatment and the Veteran's representative has requested a remand to obtain private treatment records, the Board finds that a remand is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  VA should send appropriate authorization forms to the Veteran to assist him to obtain complete records of treatment from any private treatment facilities that have treated his low back pain including the Research hospital.  After receiving the authorization, VA should obtain and associate the records with the claims file.  If these records are unavailable, it should be documented in the claims file and the Veteran notified accordingly.  

2.  Thereafter, the RO should readjudicate the issue of entitlement to service connection for residuals of a low back injury.  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



